DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 6-9, and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0045635 A1 to Tankiewicz et al. in view of US 2015/0164384 A1 to Varsavsky et al. 
As to claims 1 and 10, Tankiewicz discloses an analyte monitoring system (and corresponding method) comprising: 
an analyte sensor including an indicator that exhibits one or more detectable properties based on an amount or concentration of an analyte in a first medium in proximity to the indicator (see Fig 1, element 100); and 
a transceiver (see Fig 1, element 101) configured to 
(i) receive one or more sensor measurements from the analyte sensor (see [0008]), 
(ii) assess a performance of the analyte sensor based on at least one or more of the received one or more sensor measurements, 
(iii) determine whether the performance of the analyte sensor is deficient based at least on the assessed performance of the analyte sensor, and 
(iv) if the performance of the analyte sensor is determined to be deficient, display a sensor retirement indication; 
wherein assessing the performance of the analyte sensor comprises calculating one or more of a spike metric, a reference channel instability metric, a diagnostic drift metric, and a reference channel decrease metric.  
However, in a related disclosure, Varsavsky discloses a similar optical sensor system configured to
(ii) assess a performance of the analyte sensor based on at least one or more of the received one or more sensor measurements (see [0184]-[0185] – “Similarly, if the optical sensor signal exhibits a significant amount of noise, drift, and/or instability, an integrity check on that sensor's signal will fail 2023.”), 
(iii) determine whether the performance of the analyte sensor is deficient based at least on the assessed performance of the analyte sensor (see [0184]-[0185] – “Similarly, if the optical sensor signal exhibits a significant amount of noise, drift, and/or instability, an integrity check on that sensor's signal will fail 2023.”), and 
(iv) if the performance of the analyte sensor is determined to be deficient, provide a sensor retirement indication (see [0239] -- “For the optical sensors, the glucose value is calculated from the ratio between the assay signal and the reference signal, as detailed previously. These two signals are independently interrogated and are used to detect failures during use. Both the reference and the assay signal must be within a certain interval (dynamic range), and if outside these intervals, the sensor's performance is not to be trusted. Additionally, if the rate of change exhibited by either the reference or the assay signal is outside the given limits, then this behavior will cause a failure alarm. An example is detecting a misalignment between the reader and the sensor. This will cause both signals to drop to a very low value in a very short period of time and hence cause an alarm based on the signal gradient control function.”); 
wherein assessing the performance of the analyte sensor comprises calculating one or more of a spike metric, a reference channel instability metric, a diagnostic drift metric, and a reference channel decrease metric (see [0184]-[0185] – “Similarly, if the optical sensor signal exhibits a significant amount of noise, drift, and/or instability, an integrity check on that sensor's signal will fail 2023.”).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transceiver of Tankiewicz to employ the performance assessment of Varsavsky in order to achieve the predictable result of ensuring higher confidence in sensor accuracy.
While Varsavsky indicates that such an alarm is provided, it is not clear from the disclosure that this alarm is displayed. However, Tankiewicz already shows that the transceiver has a display, which may be used to indicate alarms (see [0068]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the alarm taught by Varsavsky with the display for providing alarms shown by Tankiewicz so as such a modification would only amount to the application of a known technique to a known device ready for improvement to yield a predictable result of informing the user of an alarm state.
As to claims 2 and 11, Tankiewicz as modified by Varsavsky further discloses a display device, wherein the transceiver is configured to display the sensor retirement indication by conveying a sensor retirement communication, and the display device is configured to receive the sensor retirement communication and, in response to receiving the sensor retirement communication, display an indication that the analyte sensor needs to be replaced (see treatment of claim 1, above).  
As to claims 6 and 12, Varsavsky further discloses wherein assessing the performance of the analyte sensor comprises calculating the minimum of two or more of the spike metric, the reference channel instability metric, the diagnostic drift metric, and the reference channel decrease metric (see [0239] – calculating a signal minimum that is below the dynamic range of the reference channel metric and a minimum drift that is acceptable in the diagnostic channel (i.e., a sensor channel which is not below the diagnostic dynamic range threshold).  
As to claims 7 and 13, Varsavsky further discloses wherein one or more of the spike metric, the reference channel instability metric, the diagnostic drift metric, and the reference channel decrease metric are weighted (see [0218]).  
As to claims 8 and 14, Varsavsky further discloses wherein determining whether the performance of the analyte sensor is deficient comprises comparing the assessed performance of the analyte sensor to a deficiency threshold (see [0205]-[0206] – drifts larger than a threshold over a certain amount of time (e.g., a day) are taken to be representative of a sensor that cannot be used).  
As to claims 9 and 15, Varsavsky further discloses wherein determining whether the performance of the analyte sensor is deficient comprises determining whether the assessed performance is below a deficiency threshold for at least a period of time (see [0205]-[0206] – drifts larger than a threshold over a certain amount of time (e.g., a day) are taken to be representative of a sensor that cannot be used).  
As to claim 16, Varsavsky further discloses comprising performing a reference channel instability analysis using at least one or more received sensor measurements (see [0239]).  
Claim(s) 26-31 and 34-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tankiewicz in view of US 2017/0215805 A1 to Goode et al. (“Goode”).
As to claims 26 and 39, Tankiewicz discloses an analyte monitoring system and method comprising: 
an analyte sensor including an indicator that exhibits one or more detectable properties based on an amount or concentration of an analyte in a first medium in proximity to the indicator (see Fig 1, element 100); and 
a transceiver (see Fig 1, element 101) configured to: 
receive one or more first sensor measurements from the analyte sensor (see [0008]), 
calculate a first analyte level using at least one or more of the received one or more first sensor measurements (see [0032]); 
receive one or more second sensor measurements from the analyte sensor (see [0032] – readings are requested and provided every two minutes or upon user initiation);  
calculate a second analyte level using at least one or more of the received one or more second sensor measurements (see [0032] – readings are requested and provided every two minutes or upon user initiation), but fails to disclose where in the transceiver is configured to 
perform a spike analysis to determine whether the second analyte level is a spike;
if the second analyte level is not determined to be a spike, display the second analyte level; and 
if the second analyte level is determined to be a spike, calculate and display an alternative second analyte level.  
However, in a similar device, Goode discloses a similar device configured to perform a spike analysis to determine whether the second analyte level is a spike (see [0332] – “…a signal artifacts detection module, also referred to as the signal artifacts detector 84, is programmed to detect transient non-glucose related signal artifacts in the data stream that have a higher amplitude than system noise…”;
if the second analyte level is not determined to be a spike, display the second analyte level ([0335] – system noise is normal and is smoothed, providing an analyte level); and 
if the second analyte level is determined to be a spike, calculate and display an alternative second analyte level (see [0334] – “Some embodiments of signal estimation can additionally include discarding data that is considered sufficiently unreliable and/or erroneous such that the data should not be used in a signal estimation algorithm. In these embodiments, the system can be programmed to discard outlier data points, for example data points that are so extreme that they can skew the data even with the most comprehensive filtering or signal estimation, and optionally replace those points with a projected value based on historical data or present data (e.g., linear regression, recursive filtering, or the like).”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the sensor and transceiver of Tankiewicz with the spike detection and replacement of Goode in order to achieve the predictable result of preventing erroneous measurements from being displayed while conveying reasonably accurate information to the user.
	 As to claim 27, when combined as shown in the treatment of claim 26, Tankiewicz further discloses wherein the transceiver is configured to display the second analyte level by conveying the second analyte level to the display device, the display device is configured to receive and display the second analyte level, the transceiver is configured to display the alternative second analyte level by conveying the alternative second analyte level to the display device, and the display device is configured to receive and display the alternative second analyte level (see [0068]).  
As to claim 28, Goode further discloses wherein the spike analysis comprises calculating an analyte level rate of change and comparing an absolute value of the analyte level rate of change to a rate of change threshold (see [0354] – certain rates of change that are not physiologically possible are marked as signal artifacts (i.e., spikes)).  
As to claim 29, Goode further discloses wherein the analyte level rate of change is calculated as equal to the difference between the first and second analyte levels divided by the difference between time stamps for the first and second analyte levels (see [0354]).  
As to claim 30, Goode further discloses wherein the spike analysis comprises calculating a first analyte level rate of change for the first analyte level, calculating a second analyte level rate of change for the second analyte level, and comparing an absolute value of the difference between the first and second analyte level rates of change to a rate of change difference threshold (see [0354]).    
As to claim 31, Goode further discloses wherein calculating the alternative second analyte level comprises calculating one or more of 
(i) a predicted second analyte level using at least the first analyte level and a first analyte level rate of change for the first analyte level (see [0393]), 
(ii) a threshold-limited second analyte level using at least the first analyte level and a rate of change threshold, and 
(iii) a dynamic Kalman filtered second analyte value.  
As to claim 34, Goode further discloses wherein the transceiver is further configured to: perform a spike analysis to determine whether the first analyte level is a spike; and if the first analyte level was determined to be a spike, use at least the second analyte level to determine whether the first analyte level truly was a spike (see [0354] – existing trends/readings are used to determine whether the spike is feasible).  
As to claim 35, when combined as shown in the treatment of claim 26, Tankiewicz further discloses wherein the first analyte level is a calculation of an amount or concentration of the analyte in a second medium ("first M2_AL"), the second analyte level is a calculation of an amount or concentration of the analyte in the second medium ("second M2_AL"), and the transceiver is configured to: 
calculate a first amount or concentration of the analyte in the first medium ("first M1_AL") using at least one or more of the received one or more first sensor measurements (see [0032] – readings are requested and provided every two minutes or upon user initiation); 
calculate a second amount or concentration of the analyte in the first medium ("second M1_AL") using at least one or more of the received one or more second sensor measurements (see [0032] – readings are requested and provided every two minutes or upon user initiation);   
calculate a second rate of change of the amount or concentration of the analyte in the first medium ("second Ml_ROC") using at least the calculated second M1_AL and the calculated first M1_AL (see [0030] – “In some embodiments, the sensor system may provide real-time readings, graphs, trends, and/or analyte alarms directly to a user.”); and 
calculate the second M2_AL using at least the second M1_AL and the second Ml_ROC (see Goode at [0379] – the rate of change of the analyte is used in determining the replacement for a second analyte value).  
As to claim 36, Goode further discloses wherein the spike analysis to determine whether the second analyte level is a spike comprises comparing an absolute value of the second Ml_ROC to a rate of change threshold (see [0353]-[0354] – the threshold is what is physiologically possible for a patient and is an absolute value of rate of change of the analyte).  
As to claim 37, Goode further discloses (when applied to Tankiewicz, mutatis mutandis) wherein the second MlROC is calculated as equal to the difference between the second M1_AL and the first M IAL divided by the difference between a time stamp for the second M1_AL and a time stamp for the first M1_AL (see [0353]-[0354] – this appears to only restate what the rate of change inherently is).  
As to claim 38, Goode further discloses wherein the spike analysis to determine whether the second analyte level is a spike comprises comparing an absolute value of the difference between the first MlROC and the second M1ROC to a rate of change difference threshold (see Goode at [0379] – the rate of change of the analyte is used in determining the replacement for a second analyte value).  
Claim(s) 3-5 and 17-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tankiewicz in view of Varsavsky and further in view of US 2014/0005505 A1 to Peyser et al. (“Peyser”).
	As to claim 3, neither Tankiewicz nor Varsavsky discloses the transceiver is further configured to calculate an analyte level using at least one or more of the received one or more sensor measurements and, only if the performance of the analyte sensor is not determined to be deficient, display the calculated analyte level.  
	However, in a similar device, Peyser discloses this (see [0143]-[0146]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the transceiver and performance assessment disclosed by Tankiewicz and Varsavsky with the displaying of Peyser in order to achieve the predictable result of ensuring that users do not rely on unreliable and/or inaccurate blood glucose measurements.
As to claim 4, Tankiewicz further discloses a display device, wherein the transceiver is configured to display the calculated analyte level by conveying the calculated analyte level, and the display device is configured to receive and display the calculated analyte level (see [0068]).  
As to claim 5, Varsavsky further discloses wherein the calculated analyte level is a calculation of an amount or concentration of the analyte in a second medium ("second medium analyte level"), and the transceiver is configured to: 
calculate an amount or concentration of the analyte in the first medium ("first medium analyte level") using at least one or more of the received one or more sensor measurements; 
calculate a rate of change of the amount or concentration of the analyte in the first medium ("first medium analyte level rate of change") using at least the calculated first medium analyte level and one or more previous first medium analyte levels; and 
calculate the second medium analyte level using at least the first medium analyte level and the first medium analyte level rate of change (see [0199]-[0200]).  
As to claim 17, Tankiewicz discloses
using a sensor interface of a transceiver to receive one or more first sensor measurements from an analyte sensor, wherein the analyte sensor includes an indicator that exhibits one or more detectable properties based on an amount or concentration of an analyte in a first medium in proximity to the indicator (see Fig 1, element 100); 
using a processor of the transceiver (see Fig 1, element 101) to calculate a first analyte level using at least one or more of the received one or more first sensor measurements (see [0008]), but does not disclose  
using the processor of the transceiver to perform a first assessment of a performance of the analyte sensor based on at least one or more of the received one or more first sensor measurements, wherein performing the first assessment comprises 
calculating one or more of a spike metric, a reference channel instability metric, a diagnostic drift metric, and a reference channel decrease metric; 
using the processor of the transceiver to determine that the performance of the analyte sensor is not deficient based on at least the first assessment of the performance of the analyte sensor;   
as a result of determining that the performance of the analyte sensor is not deficient, displaying the calculated first analyte level; 
using the sensor interface of the transceiver to receive one or more second sensor measurements from the analyte sensor; using the processor of the transceiver to calculate a second analyte level using at least one or more of the received one or more second sensor measurements; 
using the processor of the transceiver to perform a second assessment of the performance of the analyte sensor based on at least one or more of the received one or more second sensor measurements, 
wherein performing the second assessment comprises calculating one or more of the spike metric, the reference channel instability metric, the diagnostic drift metric, and the reference channel decrease metric; 
using the processor of the transceiver to determine that the performance of the analyte sensor is deficient based on at least the second assessment of the performance of the analyte sensor, and 
as a result of determining that the performance of the analyte sensor is deficient, displaying a sensor retirement indication and not displaying the second analyte level.  
However, in a related disclosure, Varsavsky discloses 
using the processor of the transceiver to perform a first assessment of a performance of the analyte sensor based on at least one or more of the received one or more first sensor measurements, wherein performing the first assessment comprises 
calculating one or more of a spike metric, a reference channel instability metric, a diagnostic drift metric, and a reference channel decrease metric (see [0184]-[0185] – “Similarly, if the optical sensor signal exhibits a significant amount of noise, drift, and/or instability, an integrity check on that sensor's signal will fail 2023.”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transceiver of Tankiewicz to employ the performance assessment of Varsavsky in order to achieve the predictable result of ensuring higher confidence in sensor accuracy.
Neither Tankiewicz nor Varsavsky discloses 
using the processor of the transceiver to determine that the performance of the analyte sensor is not deficient based on at least the first assessment of the performance of the analyte sensor;   
as a result of determining that the performance of the analyte sensor is not deficient, displaying the calculated first analyte level.
However, in a similar device, Peyser discloses this (see [0143]-[0146]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the transceiver and performance assessment disclosed by Tankiewicz and Varsavsky with the displaying of Peyser in order to achieve the predictable result of ensuring that users do not rely on unreliable and/or inaccurate blood glucose measurements.
The remaining steps amount to repeating the above steps and would also be obvious for the same reasons.
As to claim 18, Peyser further discloses wherein displaying the calculated first analyte level comprises conveying the calculated first analyte level to a display device, displaying the sensor retirement indication comprises conveying a sensor retirement communication to a display device, and the method further comprises using the display device to: receive and display the calculated first analyte level; receive the sensor retirement communication; and in response to receiving the sensor retirement communication, display an indication that the analyte sensor needs to be replaced (see [0013]).  
As to claim 19, Varsavsky further discloses wherein the calculated first analyte level is a calculation of an amount or concentration of the analyte in a second medium ("second medium analyte level"), and calculating the second medium analyte level comprises: 
calculating an amount or concentration of the analyte in the first medium ("first medium analyte level") using at least one or more of the received one or more sensor measurements; 
calculating a rate of change of the amount or concentration of the analyte in the first medium ("first medium analyte level rate of change") using at least the calculated first medium analyte level and one or more previous first medium analyte levels; and 
calculating the second medium analyte level using at least the first medium analyte level and the first medium analyte level rate of change (see [0199]-[0200]).  
As to claim 20, Varsavsky further discloses wherein assessing the performance of the analyte sensor comprises calculating the minimum of two or more of the spike metric, the reference channel instability metric, the diagnostic drift metric, and the reference channel decrease metric (see [0239] – calculating a signal minimum that is below the dynamic range of the reference channel metric and a minimum drift that is acceptable in the diagnostic channel (i.e., a sensor channel which is not below the diagnostic dynamic range threshold).  
As to claims 21, Varsavsky further discloses wherein one or more of the spike metric, the reference channel instability metric, the diagnostic drift metric, and the reference channel decrease metric are weighted (see [0218]).  
As to claim 22, Varsavsky further discloses wherein determining whether the performance of the analyte sensor is deficient comprises comparing the assessed performance of the analyte sensor to a deficiency threshold (see [0205]-[0206] – drifts larger than a threshold over a certain amount of time (e.g., a day) are taken to be representative of a sensor that cannot be used).  .   
As to claims 23, Varsavsky further discloses wherein determining whether the performance of the analyte sensor is deficient comprises determining whether the assessed performance is below a deficiency threshold for at least a period of time (see [0205]-[0206] – drifts larger than a threshold over a certain amount of time (e.g., a day) are taken to be representative of a sensor that cannot be used). 
As to claim 24, Varsavsky further discloses performing a spike analysis on the calculated first analyte level (see [0200]).  
As to claim 25, Varsavsky further discloses performing a reference channel instability analysis using at least one or more received sensor measurements (see [0239]).  
Allowable Subject Matter
Claims 32-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791